Citation Nr: 0006501	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether depreciation of rental property income should be 
considered a deductible expense in computing countable income 
for Department of Veterans Affairs improved disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
April 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.  


FINDING OF FACT

The veteran's countable income includes income earned from 
renting rooms in his house; in 1997, he reported a 
depreciation expense in his rental income of $2197.00.


CONCLUSION OF LAW

Depreciation of rental property income is not considered a 
deductible expense when computing countable income for 
Department of Veterans Affairs improved disability pension 
benefits.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. 
§§ 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that the 
depreciation of his rental property income should be deducted 
from his countable income, for purposes of calculating his VA 
improved disability pension (IDP) benefits.  

A review of the history of this appeal is as follows.  In a 
May 1995 rating decision, the veteran was awarded nonservice-
connected pension benefits, effective from March 1995.  
Following that decision, in May 1996 the veteran submitted an 
Improved Pension Eligibility Verification Report on which he 
indicated that he received $3505.00 in rental income.  
Accordingly, in a June 1996 RO letter, the veteran was 
notified of his monthly pension award based on income that 
included "other income" of $3505.00, reflecting his rental 
property income.  

In a February 1998 statement from the veteran, he indicated 
that his rental property income had decreased to $918.00 for 
1997.  The veteran explained that he had been renting out 
rooms in his house and living in the basement.  However, he 
indicated that in June 1997, the City Housing Inspector 
determined that the basement area was not habitable, and 
thus, the veteran had to occupy one of the rooms that had 
been recently vacated by a roomer.  As such, the veteran 
claims that he lost some rental income.  In March 1998, the 
veteran submitted a copy of his Schedule E from his 1997 tax 
return, entitled "Supplemental Income and Loss (From rental 
real estate, royalties, partnerships, S corporations, 
estates, trusts, REMICs, etc.)."  On that form he listed 
$8220.00 in rents received, $5105.00 in expenses, and 
$2197.00 in depreciation expenses.  His total rental income 
was listed as $918.00.  In a statement attached to that tax 
return, the veteran stated that his loss of income from 
renting rooms was a temporary situation.  

In light of the foregoing, in a March 1998 letter to the 
veteran, the RO indicated that depreciation could not be 
considered an expense, for purposes of determining his 
countable income for IDP award.  As such, the RO added the 
depreciation of $2197.00 to the $918.00 of reported rental 
income, and the veteran's IDP award was calculated based on 
countable income that included "other income" of $3115.00, 
reflecting his rental income.  

The veteran disagreed with the foregoing action, and 
initiated this appeal.  Essentially, the veteran disagrees 
with the RO's interpretation of the regulations regarding 
computation of income.  The veteran appears to argue, in 
summary, that the provision stating that depreciation is not 
a deductible expense is not applicable to rental property 
income.  

According to the law, payments of any kind from any source 
shall be counted as income during the twelve month 
annualization period in which received, unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.271(a)(1999); see 38 U.S.C.A. § 1503 (West 1991).  Income 
from real or personal property is counted as income of the 
property's owner.  38 C.F.R. § 3.271(d).  Business income 
includes gross income from a business, reduced by the 
necessary operating costs, including upkeep, repairs, and 
maintenance.  38 C.F.R. § 3.271(c)(1).  Depreciation is not a 
deductible expense from gross business income.  38 C.F.R. 
§ 3.271(c)(2).  A loss sustained in operating a business may 
not be deducted from income derived from any other source.  
38 C.F.R. § 3.271(c)(3).  

The Board has thoroughly reviewed the veteran's claim in 
light of the evidence of record and the applicable laws and 
regulations.  However, for the following reasons and bases, 
the Board finds no legal basis to consider depreciation of 
rental property as a deductible expense for calculating 
countable income.

In the present case, the RO found that the veteran could not 
claim depreciation of his rental property income as a 
deductible expense, for purposes of determining his countable 
income for pension purposes.  As noted above, the veteran 
disagrees with that finding.  One of the veteran's arguments 
centers on the interpretation of 38 C.F.R. § 3.271(c) and 
(d).  In the veteran's substantive appeal, received in June 
1998, he sets forth the following argument, in part:

38 C.F.R. section 3.271(c) does say that 
depreciation is not a deductible expense 
for business, farm, or professional 
income.  My income is not from business, 
farm, or professional purposes under 
section 3.271(c)(2) but my income is from 
rental income from real or personal 
property found under section 3.217(d).  
There simply is nothing under section 
3.271(d) that says that depreciation is 
not deductible...One cannot legally apply 
section 3.271(c)(2) to section 3.271(d).  

In short, the veteran appears to contend that his rental 
property income is not considered business income, and thus, 
is not controlled by the subsection addressing depreciation, 
found under "Business, farm, or professional income," 
38 C.F.R. § 3.271(c)(2).  Rather, the veteran appears to 
contend that his rental property income falls under "Income 
from property," 38 C.F.R. § 3.271(d), which is silent as to 
any exclusions for depreciation.  The Board disagrees with 
this argument for the following reasons.  

Looking at the content of 38 C.F.R. § 3.271(d), "Income from 
property," the subject matter of that subsection concerns 
what evidences ownership of property, and how to calculate 
countable income from property that is owned by more than one 
person.  The regulation states that income from such property 
is "determined in proportion to shares of ownership of the 
property."  38 C.F.R. § 3.271(d).  However, other than 
listing property under a separate subsection for purposes of 
defining countable income based on ownership of property, the 
regulation makes no distinction between the business of 
renting property or other types of business.  Thus, the Board 
finds it reasonable to characterize income from rental 
property as business income, in which case the provisions of 
38 C.F.R. § 3.271(c), including depreciation, apply.  

In other words, in the present case the veteran is in the 
business of renting property.  He is permitted by regulation 
to deduct expenditures for maintenance, upkeep, and repair of 
that property, see 38 C.F.R. § 3.271(1), and the RO correctly 
excluded such costs listed by the veteran on his Schedule E, 
when calculating his countable income from rental property.  
Moreover, the RO also correctly did not exclude the 
depreciation expenses of the rental property, listed on the 
veteran's Schedule E as $2197.00, as depreciation is not a 
deductible expense.  See 38 C.F.R. § 3.271(c)(2).  In short, 
the Board finds that income from rental property is 
contemplated by 38 C.F.R. § 3.271(c) as business income.  
Additionally, the Board notes that depreciation of rental 
income is not listed among the exclusions listed in 38 C.F.R. 
§ 3.272.

The Board acknowledges the veteran's argument that in 
38 C.F.R. § 3.262(a), total income is defined as "[a]ll 
income from sources such as wages, salaries, earnings ... 
income from a business or profession or from investments or 
rents..."  In short, the veteran attempts to draw a 
distinction between business income and income from rents, 
and he argues that it was not the intent of the authors of 
the regulations to include rental income as business income.  
However, the Board notes that 38 C.F.R. §§ 3.250 to 3.270, 
thus including 38 C.F.R. § 3.262, apply to dependency, 
income, and estate determinations needed to determine 
entitlement to programs such as old-law pension and section 
306 pension.  38 C.F.R. § 3.270(a).  The improved pension 
disability program, which is the program under which the 
veteran was awarded benefits, is governed by 38 C.F.R. 
§§ 3.271 to 3.300.  38 C.F.R. § 3.271(b).  Thus, the 
veteran's argument regarding the interpretation of 38 C.F.R. 
§ 3.262, is simply not pertinent to this appeal.  
Furthermore, assuming the veteran's same argument in regard 
to 38 C.F.R. § 3.271, the Board simply finds no basis to 
distinguish income from the business of renting property from 
other business income.  

In conclusion, in light of the foregoing, the Board finds no 
legal basis to consider depreciation of rental property 
income as a deductible expense when computing countable 
income for Department of Veterans Affairs improved disability 
pension benefits, and the veteran's appeal is denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (in the 
absence of legal merit, the appeal must be denied based on a 
lack of entitlement under the law).  


ORDER

Depreciation of rental property income is not considered a 
deductible expense when computing countable income for 
Department of Veterans Affairs improved disability pension 
benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

